Citation Nr: 1630126	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  12-27 375A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for a right ankle disorder.

3.  Entitlement to service connection for a right eye disorder.

4.  Entitlement to service connection for a left shoulder disorder.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and adjustment disorder.

6.  Entitlement to a nonservice-connected pension.


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran had active service from August 2001 to August 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which was then temporarily located in Gretna, Louisiana.  Jurisdiction over the Veteran's claim was subsequently transferred to the RO in Montgomery, Alabama.

The Veteran previously filed a claim for service connection for a cervical spine disorder, a right ankle disorder, and a right eye disorder in August 2005.  The claim was denied in July 2006.  Subsequently, service personnel and treatment records were associated with the Veteran's claims file.  Under 38 C.F.R. § 3.156(c) (2015), a claim for service connection will be considered de novo if the additional service records are related to the claimed in-service event, injury, or disease.  In this case, the newly received service records are pertinent to the Veteran's claims for service connection.  Therefore, these matters are subject to 38 C.F.R. § 3.156(c) and will be reconsidered.  

Finally, the Board notes that, in May 2016, the Veteran filed a VA Form 21-22A, Appointment of Individual as Claimant's Representative, appointing J. Michael Woods as his representative.  In July 2016, the attorney withdrew from representing the Veteran.  As the Veteran has not submitted an updated VA Form 21-22 or 21-22a appointing a new representative, the Board now recognizes the Veteran as proceeding pro se in this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

At the outset, the Board notes that, in June 2014, the Veteran indicated that he received treatment from the VA Medical Center (VAMC) in New Orleans beginning in 2006.  However, the earliest VA treatment records associated with the claims folder are dated from February 18, 2009.  To ensure a complete record upon which to decide the Veteran's claims, the AOJ should obtain any outstanding VA treatment records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

In February 2009, the Veteran was informed that he would be contacted by the VAMC to schedule VA examinations to address the nature and etiology of any cervical spine disorder, right ankle disorder, and right eye disorder.  In March 2009, the Veteran called the RO and stated that the VAMC had not contacted him to schedule the examinations.  Thereafter, in the March 2009 rating decision on appeal, his claims were denied due to his failure to report for the scheduled examination.  Later that same month, the Veteran called the RO again indicating that he never received notice of the scheduled examination.  In a March 2009 VA Form 119, Report of Contact, the RO acknowledged that the Veteran did not received proper notice of the scheduled examination.

Thereafter, in September 2014 the RO in Atlanta, Georgia attempted to reschedule examinations of the Veteran's cervical spine disorder and right eye disorder.  However, in October 2014, the Veteran cancelled the examinations and he indicated he could not reschedule the examinations at that time.  Review of the Veteran's contemporaneous VA treatment records demonstrate that he was dealing with ongoing legal problems at the time.  See October 14, 2014 VA Mental Health Note.

Given that it is unclear as to whether the Veteran received proper notice of the March 2009 VA examinations, because the Veteran was seemingly unavailable at the time of the October 2014 VA examination, and to ensure due process, the Veteran should be given another opportunity to appear for VA examinations to address the nature and etiology of any cervical spine disorder, right ankle disorder, or right eye disorder.

With regard to the Veteran's right eye disorder, the Board notes that during his May 2001 enlistment examination, the Veteran reported a February 1994 surgery to repair an injured right eye, (small corneal laceration).  The May 2001 Report of Medical Examination showed a deceased visual acuity in the right eye (20/50) requiring correction, which was only accomplished to 20/25.  In July 2004 and August 2004, the Veteran was seen for redness in his right eye.  Upon examination, the Veteran was assessed with a possible abrasion in his right eye.  Given these facts, the eye examination should attempt to ascertain whether there is considered to be a pre-service eye disability that may have increased in severity during service, or any other current eye disability that may have had its onset in service.  

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in the denial of his claims.  See 38 C.F.R. § 3.655(b) (2015).

Finally, with regard to the claims of entitlement to service connection for a left shoulder disorder and an acquired psychiatric disorder, as well as entitlement to nonservice-connected pension, the Board notes that, following the November 2014 rating decision, the Veteran filed a notice of disagreement with the RO's decision.  No statement of the case addressing these matters has been issued.  Therefore, these claims must be remanded so the AOJ can provide a statement of the case addressing these issues and afford him the opportunity to perfect an appeal of these issues.  See Manlincon v. West, 12 Vet. App. 238 240 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case that addresses the issues of entitlement to service connection for a left shoulder disorder and an acquired psychiatric disorder, as well as entitlement to a nonservice-connected pension.  The Veteran should be informed that, in order to perfect an appeal of that issue to the Board, he must file a timely and adequate substantive appeal following the issuance of the statement of the case.

2.  Associate with the electronic claims file any outstanding VA treatment records, including any records from the VAMC in New Orleans dated prior to February 18, 2009, and well as any VA treatment records dated after November 10, 2014.

3.  After the above development has been completed to the extent possible, schedule the Veteran for appropriate VA examinations to determine the nature and etiology of any cervical spine and right ankle disorders.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.  The examiner is requested to accomplish the following:  

(a)  Identify any cervical spine disorder and/or right ankle disorder present at any time during the appeal period.

(b)  For each cervical spine disorder or right ankle disorder found, state whether it is at least as likely as not that the condition was caused by the Veteran's active military service.  
	
In providing the requested opinions, the examiner should consider and address the Veteran's lay statements regarding the injuries he sustained in service and the onset of his symptoms.  The examination report should include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner should state why this is so.

4. After the above development has been completed to the extent possible, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any right eye disorder.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.  

Following a review of the claims file, the examiner should accomplish the following:

(a)  Identify any right eye disorder present at any time during the appeal period.

(b)  For each right eye disorder found, indicate whether it preexisted the Veteran's entry into active military service.  If the examiner concludes that the disorder existed prior to service, he or she should indicate whether it was aggravated beyond its natural progression by active military service.  If the examiner determines that the condition did not preexist service, the examiner should opine as to whether it is at least as likely as not that the condition was caused by or related to the Veteran's active military service.

In providing the requested opinions, the examiner should consider and address the Veteran's lay statements regarding any injuries he sustained in service and the onset of his symptoms.  The examination report should include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner should state why this is so.

5.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in the denial of his claims.  See 38 C.F.R. § 3.655(b) (2015).

6.  After the above development has been completed, including any additional development deemed necessary, readjudicate the remanded issues.  If any of the benefits sought on appeal remain denied, furnish the Veteran with a supplemental statement of the case and afford him the opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



